Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed towards Group I and Species II, IV and VI-VIII non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.
Claim Rejections - 35 USC § 112
Applicant has overcome the 112 rejection by amending claim 17 removing the trademark/trade name.
Allowable Subject Matter
Claims 12 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
The primary reason for allowance is the inclusion of limitations “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  The closest prior arts are Smith (US PGPub 20130026677 A1), Babb et al. (US PGPub 20020091199 A1), Burns et al. (US PGPub 20050115866 A1), Galas et al. (US PGPub 20130139899 A1), Le et al. (US PGPub 20120187158 A1), Pritchard (US PGPub 20120187158 A1), Bodnar (USPN 6197143 B1), Bowron (USPN 4426062), Webb (USPN 9119663 B2), Kirshon (US PGPub 20180153244 A1) and Kruger (US PGPub 20170252524 A1).  
The prior art Smith discloses a duckbill valve constructed of an elastomer using a molding process, but does not disclose the method step “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
The prior art Babb et al. discloses a polyolefin being a type of elastomer, but does not disclose any additional claimed limitations.  
The prior art Burns et al. discloses a duckbill valve having an inverted “V” shape , but does not disclose the method step “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
The prior art Galas et al. discloses utilizing injection molding, but does not disclose any additional claimed limitations.  
The prior art Le et al. discloses the form molding process, but does not disclose form molding a duckbill valve.  
The prior art Pritchard discloses a duckbill valve formed using an injection molded process, but does not disclose “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
The prior art Bodnar discloses inverting the body from the first end through the second end, but does not disclose “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
The prior art Bowron discloses a duckbill valve, but does not disclose the method in which it was manufactured.  
The prior art Webb discloses a valve having a “Y” shape, but does not disclose any additional claimed limitations.  
The prior art Kirshon discloses the molding process and inverting the element, but does not disclose “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
The prior art Kruger discloses a duckbill valve manufactured using an injection molding process, but does not disclose “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted”.  
None of the prior arts teach the limitation “providing interlocking features on opposite sides of the body in the first shape and engaging the interlocking features when the body is inverted” as it relates to the method step of engaging the interlocking features when the body is inverted, which is independent claim 12.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 20:
The primary reason for allowance is the inclusion of limitations “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  The closest prior arts are Smith (US PGPub 20130026677 A1), Babb et al. (US PGPub 20020091199 A1), Burns et al. (US PGPub 20050115866 A1), Galas et al. (US PGPub 20130139899 A1), Le et al. (US PGPub 20120187158 A1), Pritchard (US PGPub 
The prior art Smith discloses a duckbill valve constructed of an elastomer using a molding process, but does not disclose the method step “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  
The prior art Babb et al. discloses a polyolefin being a type of elastomer, but does not disclose any additional claimed limitations.  
The prior art Burns et al. discloses a duckbill valve having an inverted “V” shape , but does not disclose the method step “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  
The prior art Galas et al. discloses utilizing injection molding, but does not disclose any additional claimed limitations.  
The prior art Le et al. discloses the form molding process, but does not disclose form molding a duckbill valve.  
The prior art Pritchard discloses a duckbill valve formed using an injection molded process, but does not disclose the method step “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  
The prior art Bodnar discloses inverting the body from the first end through the second end, but does not disclose the method step “the valve is inverted from the first 
The prior art Bowron discloses a duckbill valve, but does not disclose the method in which it was manufactured.  
The prior art Webb discloses a valve having a “Y” shape, but does not disclose any additional claimed limitations.  
The prior art Kirshon discloses the molding process and inverting the element, but does not disclose the method step “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  
The prior art Kruger discloses a duckbill valve manufactured using an injection molding process, but does not disclose the method step “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape”.  
None of the prior arts teach the limitation “the valve is inverted from the first shape to the second shape, the rib applies a hoop stress to the valve body such that the lips of the valve are pressed together in the second shape” as it relates to the method step of engaging the interlocking features when the body is inverted, which is independent claim 20.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753